Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: None of the prior art discloses or suggests inter alia: An electrical connector comprising: a plurality of leadframe assemblies, each leadframe assembly comprising a plurality of conductive elements, each of the plurality of conductive elements comprising a mating end and a mounting end opposite the mating ends; a housing holding the plurality of leadframe assemblies, the housing comprising a front housing; and a plurality of core members held by the front housing, the plurality of core members comprising conductive material, wherein: mating ends of the conductive elements of leadframes of the plurality of leadframes are disposed on opposite sides of respective core members of the plurality of core members, and selective ones of the mating ends of the conductive elements of the leadframes on the opposite sides of a core member of the plurality of core members are coupled via the conductive material of the core member. The closest prior art is to Aizawa et al. which disclose a similar type of electrical connector comprising: a plurality of leadframe assemblies. However, Aizawa et al. lacks to disclose or suggest at least a plurality of core members held by the front housing, the plurality of core members comprising conductive material, wherein: mating ends of the conductive elements of leadframes of the plurality of leadframes are disposed on opposite sides of respective core members of the plurality of core members, and selective ones of the mating ends of the conductive elements of the leadframes on the opposite sides of a core member of the plurality of core members are coupled via the conductive material of the core member.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHIEM M NGUYEN whose telephone number is (571)272-2096. The examiner can normally be reached Mon - Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah A. Riyami can be reached on (571)-270-3119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
							/KHIEM M NGUYEN/                                                                                              Primary Examiner, Art Unit 2831